DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Thomson et al. (US #2020/0175962) in view of Patel et al. (US #2018/0329982) further in view of Chen et al. (US #2011/0207099) teaches a method, in an information handling system comprising a processor and a memory, of classifying spoken audio content, the method comprising:
receiving, by the information handling system, a baseline audio resource and associated transcript.

But Thomson et al. in view of Patel et al. further in view of Chen et al. fails to teach a method, in an information handling system comprising a processor and a memory, of classifying spoken audio content, the method comprising:
applying, by the information handling system, a set of audio distortion effects AEj (AE1, AE2, . . . AEk) to the baseline audio resource to generate a set of distorted audio resources;

generating, by the information handling system, training data from the practical baseline Pi (P1, P2, . . . Pn) for use in training a cognitive audio classifier; and
applying, by the information handling system, spoken audio content to the cognitive audio classifier to measure a quality of detected vocabulary elements from the spoken audio content under the set of audio distortion effects for each speech-to-text model STTi. 
These limitations, in combination with the remaining limitations of independent claims 1, 8, and 15 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651